Citation Nr: 1231638	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  07-20 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2.  Entitlement to an evaluation in excess of 30 percent for peripheral neuropathy of the right upper extremity with deQuervain's tenosynovitis, prior to December 21, 2007. 

3.  Entitlement to an evaluation in excess of 40 percent for peripheral neuropathy of the right upper extremity with deQuervain's tenosynovitis and Parkinson's tremors, beginning December 21, 2007.  

4.  Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity with carpal tunnel syndrome and deQuervain's tenosynovitis of the left hand and wrist, prior to December 21, 2007. 

5.  Entitlement to an evaluation in excess of 30 percent for peripheral neuropathy of the left upper extremity with carpal tunnel syndrome, deQuervain's tenosynovitis of the left hand and wrist, and Parkinson's tremors, beginning December 21, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of September 2006, which increased the evaluation for peripheral neuropathy of the right upper extremity with deQuervain's tenosynovitis to 30 percent, effective in March 2006.  The rating for peripheral neuropathy of the left upper extremity with carpal tunnel syndrome and deQuervain's tenosynovitis of the left hand and wrist was also increased to 20 percent, effective in March 2006.  Service connection for hypertension was also denied.  

The Veteran also appealed the rating assigned for posttraumatic stress disorder (PTSD).  In December 2010, he was assigned a 100 percent rating for PTSD, with cognitive impairment and hallucinations due to Parkinson's disease, effective December 21, 2007.  At his hearing before the undersigned in July 2012, he withdrew the issue of entitlement to an increased rating for PTSD prior to December 21, 2007.

While the appeal was still pending, the Veteran filed a claim for service connection for Parkinson's disease, which was granted in a December 2010 rating decision, as presumptively associated with herbicide exposure during Vietnam.  Parkinson's disease will be assigned a minimum rating of 30 percent for ascertainable residuals, under diagnostic code 8004, or rated separately based on specific residuals.  See 38 C.F.R. §§ 4.120, 4.124a, Code 8004 and Note to Codes 8000-8025 (2011).  In this case, the RO assigned separate evaluations for neuropsychiatric impairment, and for neurological symptoms of the right and left lower extremities and the right and left upper extremities, effective December 21, 2007.  

As pertinent to this appeal, for the right and left upper extremities, the Parkinson's disease symptoms were rated together with the Veteran's previously service-connected upper extremity neurological conditions, and the rating for each upper extremity disability was increased by 10 percent.  Thus, insofar as the Veteran's Parkinson's disease affects the upper extremities, effective December 21, 2007, it must be considered as part of the current appeal, as set forth on the title page.  

The Veteran submitted a notice of disagreement in March 2011 with the December 2010 rating decision, concerning the ratings and effective date for Parkinson's symptoms.  In response, in an October 2011 rating decision, the RO assigned a 30 percent rating for Parkinson's disease symptoms in their entirety, under diagnostic code 8004, effective from March 13, 2006, to December 21, 2007.  In addition, the RO furnished a statement of the case concerning the other issues.  The Veteran has not appealed the October 2011 rating decision, or perfected an appeal as to the issues contained in the October 2011 statement of the case.  Therefore, no other issues involving Parkinson's disease are currently before the Board.  

In July 2012, the Veteran appeared at a Board videoconference hearing held before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the January 2004 rating decision denying service connection for hypertension includes evidence sufficient to trigger an examination.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

For the purpose of addressing whether new and material evidence has been received to reopen the claim for service connection for hypertension, compliance with the VA's duties to assist and notify need not be discussed.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011). 

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Service connection for hypertension was denied in a January 2004 rating decision, of which the Veteran was notified in February 2004.  He submitted a notice of disagreement in May 2004, and a statement of the case was furnished in August 2004.  He did not, however, perfect the appeal with the timely submission of a substantive appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2011).  Also, no evidence was received within the appeal period, which would potentially affect finality of the 2004 rating decision.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  Finally, the provisions of 38 C.F.R. § 3.156(c) do not apply here, as VA has not obtained additional relevant service department records since the 2004 rating decision.  

Therefore, the January 2004 rating decision is final.  38 U.S.C.A. § 7105.  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Nevertheless, the issue of reopening does not include a separate outcome-based element.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) ; Allen v. Brown, 8 Vet. App. 374 (1995).  

Evidence of record at the time of the January 2004 rating decision included the Veteran's contention that hypertension was the "direct result" of service-connected diabetes mellitus.  Also of record were VA treatment records dated from April 2002 to November 2003, which showed that on his initial evaluation in April 2002, a history of diabetes mellitus requiring medication for the past 3-4 years was reported; he was on diet control before that.  A history of hypertension for the past 3-4 years was also noted.  A private doctor, A. Messenger, D.O., wrote, in December 2002, that the Veteran's glucose intolerance had begun in 1994-1995, while hypertension had been treated since 1998.  

A VA examination in July 2003 resulted in a conclusion that the Veteran had essential hypertension, not related to diabetes mellitus.  No explanation for this conclusion was provided.  

Based on this evidence, the Veteran's claim was denied in January 2004 on the grounds that hypertension was not shown within one year of service discharge, and was not secondary to diabetes mellitus.  

Evidence received since that decision includes the report of an April 2006 VA examination.  The Veteran reported that he was diagnosed with hypertension about 8 or 9 years earlier, following his diagnosis of diabetes mellitus.  ON examination, blood pressure readings of 128/92; 147/90/ and 128/78 were obtained.  The pertinent diagnoses were well-controlled diabetes mellitus and hypertension, controlled, not likely related to diabetes mellitus.  Again, no explanation for this conclusion was provided.  

The Veteran also submitted an article concerning a clinical study of a relationship between hypertension and autonomic failure, which was received in July 2012.  However, the report of this study cited to other studies showing that blood pressure in patients with Parkinson's disease did not differ from controls, and a study which found that Parkinson's patients had lower blood pressure and a lower incidence of hypertension compared with age-matched controls.  Therefore, it cannot be considered to be new and material evidence, as it tends to refute, not support, his claim.   

In July 2007, the Veteran said that his hypertension had been caused by and increased as his diabetes mellitus worsened.  At his hearing, he contended that his hypertension had been aggravated by his diabetes mellitus and his Parkinson's disease, as well as by the medication used to treat the conditions.  However, a new theory of entitlement does not necessarily reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005) (In delineating a distinction between claims and theories when considering the question of finality, the Federal Circuit Court held that, pursuant to 38 U.S.C. § 7104(b), "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected.").  In particular, new arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).  

Nevertheless, there is new medical evidence of treatment subsequent to the prior decision, which shows that the Veteran has become insulin-dependent, and has been diagnosed as having Parkinson's disease.  Thus, new evidence has been received.  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining if a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or another service-connected disability.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Moreover, an examination with opinion was obtained, but the opinion contained no rationale whatsoever, and does not satisfy the requirement for an examination.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the appellant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, at a minimum, the new evidence and new contentions concerning aggravation, considered together, are sufficient to trigger an examination, and, as such, under Shade, raise a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened with the submission of new and material evidence, and VA must review the claim in light of all the evidence, new and old.  38 C.F.R. § 3.156. 



ORDER

New and material evidence to reopen the claim for service connection for hypertension has been received; to that extent only, the appeal is allowed.


REMAND

Because the claim for service connection for hypertension has been reopened with the submission of new and material evidence, additional assistance in developing evidence pertinent to the veteran's claim must be provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  Specifically, he must be provided a VA examination, with nexus opinion, which includes a claims file review by the examiner.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
 
A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a)  (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).  Therefore, a disability may be service connected on a secondary basis by demonstrating that that disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," 38 C.F.R. § 3.310(a), or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

The Court has indicated that "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b).  See Allen v. Brown , 7 Vet. App. 439, 449 (1995) ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").

The VA examinations July 2003 and April 2006 concluded that hypertension was not related to service-connected diabetes mellitus.  No rationale was provided in either case, however.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (A medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight.).  Moreover, neither examination addressed whether hypertension was aggravated by diabetes mellitus.  In addition, the Veteran also claims that service-connected Parkinson's disease and/or the medications he takes for Parkinson's disease and diabetes mellitus aggravated his hypertension.  Therefore, the Veteran must be afforded an examination which addresses these matters.  

The Board also notes that it does not appear that service treatment records have ever been requested; such records must be obtained, if available.  

Concerning the increased rating claims, the Veteran has several conditions affecting his upper extremities, including the Parkinson's disease, with manifestations including tremor.  There is, however, evidence that he has an essential tremor also, as a separate process.  VA records show, on multiple occasions, diagnoses of essential tremor in addition to Parkinson's tremor.  A medical statement dated in October 2009 noted that he had two major problems consisting of an essential tremor when he tried to use his hands, and a resting tremor classic for Parkinson's disease.  He was noted to have bradykinesia in the limbs and fatigued when try to control hands; it is not clear if the bradykinesia was a symptom of Parkinson's or of the essential tremor.  The most recent examination, in October 2010, did not attempt to differentiate any of the symptoms.  

Therefore, the Veteran must be afforded a VA examination which differentiates the symptoms of the non-service-connected essential tremor from those of service-connected Parkinson's disease, as well as the service-connected peripheral neuropathy, deQuervain's tenosynovitis and, on the left, carpal tunnel syndrome.  If it is not possible to separate the effects of the service-connected disabilities from a nonservice-connected disability, the examiner must so state, because in that case, the signs and symptoms must be attributed to the service-connected disabilities.  See Mittleider v. West, 11 Vet. App. 181 (1998).  All VA treatment records dated from January 2010 to the present should be obtained as well.

Accordingly, the case is REMANDED for the following action:

1.  Make all necessary attempts to obtain the Veteran's service treatment records from the appropriate records repository.  All requests for such records must be documented in the claims file.  

2.  Obtain all records of the Veteran's treatment for Parkinson's disease, diabetes mellitus, and hypertension, dated from January 2010 to the present from the Ann Arbor VAMC, to specifically include:
*  All neurology outpatient notes;
*  The reports of any neurological studies of the upper extremities conducted during this period (e.g., EMG, NCV);
*  Lists of medications the Veteran has been prescribed during this period. 

3.  Then, arrange for the Veteran to be examined by an appropriate physician to determine:

a.  Is it at least as likely as not (50% or better probability) that the Veteran's hypertension had its onset while he was on active duty?

b.  Is it at least as likely as not (50% or better probability) that the Veteran's hypertension was caused by service-connected diabetes mellitus, Parkinson's disease, and/or medications used to treat those conditions?

c.  Is it at least as likely as not (50% or better probability) that the Veteran's hypertension was aggravated by (increased in severity due to) his service-connected diabetes mellitus, Parkinson's disease, and/or medications used to treat those conditions?

The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must explain the rationale for all opinions.

3.  Schedule the Veteran for an appropriate VA examination by a physician to determine the manifestations and severity of the Veteran's service-connected bilateral upper extremity disabilities, i.e., Parkinson's disease, peripheral neuropathy, deQuervain's tenosynovitis, and (on the left only) carpal tunnel syndrome.  If there is an essential tremor present which is unrelated to the service-connected disabilities, the examiner should attempt to differentiate the symptomatology due to the service-connected conditions from that due to the non-service-connected condition.  If this is not feasible, the examiner should so state, and provide a brief explanation.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner must explain the rationale for all opinions.

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should adjudicate the claims on appeal.  If any claim is less than a full grant of the benefit sought, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


